Citation Nr: 1604083	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and disc herniation of the lumbar spine, excluding the periods during which a total rating for convalescence was in effect.  

2.  Entitlement to an initial rating in excess of 20 percent for radiculitis and sciatica of the right leg.  

3.  Entitlement to an initial rating in excess of 20 percent for radiculitis and sciatica of the left leg.  

4.  Entitlement to an extraschedular rating for degenerative disc disease and disc herniation of the lumbar spine, excluding the periods during which a total rating for convalescence was in effect.

5.  Entitlement to an extraschedular rating for radiculitis and sciatica of the right leg.  

6.  Entitlement to an extraschedular rating for radiculitis and sciatica of the left leg.  
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1990.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO).  In June 2012, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim for an increased rating for the lumbar spine disability.  The issue was certified on appeal in March 2012 following an April 2009 rating decision that continued a 20 percent rating for the lumbar spine disability.  The Board observes, however, that a prior December 2003 rating decision (noted above) also continued a 20 percent rating for the lumbar spine disability, and is not final.  Specifically, following a statement of the case issued in January 2008, the Board finds that the Veteran submitted a timely substantive appeal in February 2008.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011) (holding that 38 U.S.C.A. § 7105(d)(3) does not prescribe a particular format for the veteran's appeal or a particular degree of specificity that must be provided).  Accordingly, the December 2003 rating decision is not final and the Veteran's claim for an increased rating for a lumbar spine disability has been pending since that time.  

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was previously before the Board in April 2013 and remanded for additional development.

The issues of an extraschedular rating for degenerative disc disease and disc herniation of the lumbar spine, excluding the periods during which a total rating for convalescence was in effect, an extraschedular rating for radiculitis and sciatica of the right leg, an extraschedular rating for radiculitis and sciatica of the left leg, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 10, 2003 to February 7, 2006, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the Veteran's degenerative disc disease and disc herniation of the lumbar spine was productive of forward flexion to 85 degrees; it was not productive of ankylosis or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months; it did not manifest with severe limitation of motion of the lumbar spine, or with a severe lumbosacral strain.

2.  Since February 8, 2006, resolving all reasonable doubt in the Veteran's favor, given her pain and corresponding functional impairment, including during flare-ups,  she had severe limitation of low back motion with forward flexion of the thoracolumbar spine limited to 30 degrees or less with no ankylosis.

3.  Since February 8, 2006, resolving all reasonable doubt in the Veteran's favor, the Veteran's intervertebral disc syndrome was not productive of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  From June 10, 2003 to October 27, 2008, the Veteran's degenerative disc disease and disc herniation of the lumbar spine was productive of radiculitis and sciatica of the right leg that resulted in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

5.  From June 10, 2003 to October 27, 2008, the Veteran's degenerative disc disease and disc herniation of the lumbar spine was productive of radiculitis and sciatica of the left leg that resulted in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

6.  Since October 28, 2008, the Veteran's radiculitis and sciatica of the right leg is best characterized as moderately severe incomplete paralysis of the sciatic nerve. 

7.  Since October 28, 2008, the Veteran's radiculitis and sciatica of the left leg is best characterized as moderately severe incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  Prior to February 8, 2006, the criteria for a disability rating in excess of 20 percent for degenerative disc disease and disc herniation of the lumbar spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5292, 5293, 5295 (2003); DC 5237-5243 (2015).
2.  Effective February 8, 2006, the criteria for a 40 percent evaluation, and no more, for degenerative disc disease and disc herniation of the lumbar spine, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5292, 5293, 5295 (2003); DC 5237-5243 (2015).

3.  From June 10, 2003 to October 27, 2008, the criteria for a separate 10 percent evaluation for radiculitis and sciatica of the right leg have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).

4.  From June 10, 2003 to October 27, 2008, the criteria for a separate 10 percent evaluation for radiculitis and sciatica of the left leg have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).

5.  Since October 28, 2008, the criteria for a 40 percent evaluation, and no more, for radiculitis and sciatica of the right leg have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2015).

6.  Since October 28, 2008, the criteria for a 40 percent evaluation, and no more, for radiculitis and sciatica of the left leg have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In regard to the Veteran's claim for an increased rating for degenerative disc disease and disc herniation of the lumbar spine, a standard September 2003 letter satisfied the duty to notify provisions.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, VA and private treatment records, and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in June 2012 in which she presented oral argument in support of her increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered her treatment history.  Further, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  
Pursuant to the April 2013 Board remand directives, the Veteran was provided notification of the criteria for rating disabilities of the spine prior to the revisions that came into effect on September 26, 2003 and VA examinations of the thoracolumbar spine and peripheral nerve conditions were conducted in June 2013.  The Board finds that the RO substantially complied with the April 2013 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Degenerative disc disease and disc herniation of the lumbar spine

The Veteran contends that she is entitled to higher disability evaluations for her degenerative disc disease and disc herniation of the lumbar spine.

Effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under Diagnostic Code 5293, intervertebral disc syndrome.  See 67 Fed. Reg. 54,345 -54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454 -51,458 (2003).
VA's General Counsel  has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation. If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must generally apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.

VA thus must consider the claim for a higher rating pursuant to the former and revised regulations during the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Because the Veteran's claim for a higher rating for degenerative disc disease and herniated disc of the lumbar spine was filed on June 10, 2003, prior to the September 26, 2003 date of implementation of the revised regulations for spinal disorders, the Board will consider this claim under both the former (i.e., pre-September 26, 2003) and current (i.e., post-September 26, 2003) regulations.
The Veteran's degenerative disc disease and herniated disc of the lumbar spine is rated at 20 percent throughout the appeal period, excluding the periods during which a total rating for convalescence was in effect.  Additionally, the Veteran is in receipt of separate ratings for radiculitis and sciatica of the right and left legs associated with his degenerative disc disease and herniated disc of the lumbar spine, rated at 20 percent each as of October 7, 2008. 

Under 38 C.F.R. § 4.71a, both prior to and as of the September 26, 2003 revisions, there are several diagnostic codes that may potentially be used to evaluate impairment resulting from service-connected degenerative disc disease and herniated disc of the lumbar spine.

Former (i.e., pre-September 26, 2003) Diagnostic Code 5292 provided that a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine. A rating of 40 percent required severe limitation of motion.
Lumbosacral strain was rated under former Diagnostic Code 5295.  Under DC 5295, a 20 percent evaluation required muscle spasm on extreme forward bending and loss of lateral spine motion.  A rating of 40 percent was warranted when the disability was productive of severe disability manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.
Current (i.e., post-September 26, 2003) Diagnostic Codes 5003 and 5010, for evaluation of degenerative and traumatic arthritic changes, are applicable to the lumbar spine.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).

Currently, degenerative disc disease and herniated disc of the lumbar spine may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in DCs 5235-5242.  Under the general rating formula, a 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The notes listed below apply to the current General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Intervertebral Disc Syndrome (IVDS) is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes; this regulation uses the identical criteria for duration of incapacitating episodes, and associated ratings, as the former (i.e., pre-September 26, 2003) Diagnostic Code 5293 which was in effect as of the June 10, 2003 date of the Veteran's claim.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

i.  Prior to February 8, 2006

After a careful review of the record, the Board finds that the Veteran's degenerative disc disease and disc herniation of the lumbar spine warrants no more than a 20 percent disability from June 10, 2003 to February 8, 2006, excluding the periods during which a total rating for convalescence was in effect.

At the September 2003 VA examination, the examiner diagnosed chronic lumbar strain.  Range of motion testing showed flexion anterior was to 95 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees, lateral rotation was to 35 degrees.  The examiner noted that it was likely the Veteran could have further limitation of function with reduced range of motion or increased pain with increased or repetitive use or during a flare-up; however, he noted it was not feasible to express that in terms of additional degree change in range of motion with any medical certainty.  The examiner noted there was hyperlordotic curve of 26 degrees in the L1-2 region.  The July 2003 x-ray showed no significant abnormality with vertebral body height, normal disc space maintained, and general right lateral curvature of the spine.

September 2003 private treatment records diagnosed degenerative disc disease of the lumbar spine and noted spinal flexion with outstretched arms is 12 inches from the floor at which time the Veteran experienced low back pain.  A September 2003 MRI of the lumbar spine showed moderate central focal disc herniation with left S1 nerve root displacement.
At the August 2004 VA examination, the examiner diagnosed status post injury of the lumbar spine and surgery with chronic strain with limit of motion and function.  The Veteran reported flare-ups.  Range of motion studies showed forward flexion to 85 degrees, backwards extension to 25 degrees, right lateral flexion to 28 degrees, left lateral flexion to 28 degrees, rotation to the right to 25 degrees, rotation to the left to 25 degrees with pain at 8 degrees.  Range of motion was the same during repetition.  The examiner noted the Veteran had lack of endurance, fatigue, and weakness during and after repetition.

After review of the competent medical evidence regarding the Veteran's low back disability, a rating in excess of 20 percent prior to February 8, 2006, excluding the periods during which a total rating for convalescence was in effect, is not warranted.  The Board considered both the former (i.e., pre-September 26, 2003) and the current (i.e., post-September 26, 2003) rating criteria.  Applying the former rating criteria, an evaluation in excess of 20 percent under former DC 5292 is not warranted as the evidence does not show the condition was productive of severe limitation of motion.  An evaluation in excess of 20 percent under former DC 5295 is not warranted as the evidence does not show evidence listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  
 
Applying the current rating criteria, the preponderance of the evidence is against a finding that the condition was productive of forward flexion of the thoracolumbar spine of 30 degrees or less, even when functional impairment due to pain is considered, nor is there evidence of ankylosis.  Further, there is no indication that the Veteran suffered from incapacitating episodes having a total duration of at least four weeks per year in a twelve month period from June 10, 2003 to February 7, 2006.




ii.  Since February 8, 2006

After a careful review of the record, the Board finds that the Veteran's degenerative disc disease and disc herniation of the lumbar spine warrants a 40 percent disability rating effective February 8, 2006, excluding the periods during which a total rating for convalescence was in effect.  

At the February 2006 VA spine examination, physical examination revealed forward flexion to approximately 30 degrees.

The February 2007 VA examiner noted moderate flare-ups weekly lasting one to two days.  The examiner also noted IVDs, but noted bed rest was not ordered by a physician.  The Veteran used a walker and was unable to walk more than a few yards.  The examiner noted no ankylosis.  A range of motion study showed forward flexion of 70 degrees, with pain at 30 degrees.

At the June 2013 VA examination, the Veteran reported flare-ups impact the function of her thoracolumbar spine.  Range of motion testing showed forward flexion to 60 degrees, 20 degrees with pain.  The Veteran was unable to perform repetitive-use testing due to increased pain.  Aside from radiculopathy which is rated separately as described below, the examiner noted no other neurological abnormalities or findings related to the thoracolumber spine (such as bowel or bladder problems/ pathological reflexes).  The examiner noted the Veteran has intervertebral disc syndrome (IVDs), but had no incapacitating episodes over the past twelve months due to IVDs.  The examiner noted the Veteran uses a wheelchair, walker, and cane.

Resolving all reasonable doubt in the Veteran's favor, these findings of pain and functional impairment warrant a 40 percent rating as of February 8, 2006, excluding the periods during which a total rating for convalescence was in effect.  February 8, 2006 is the date of the Veteran's VA examination showing forward flexion limited to approximately 30 degrees.  The criteria for a rating in excess of 40 percent have not been met.  The Board considered both the former (i.e., pre-September 26, 2003) and the current (i.e., post-September 26, 2003) rating criteria.  Under the former rating criteria, 40 percent was the maximum schedular rating for limitation of motion of the lumbar spine under former DC 5292 and DC 5295.  

Applying the current rating criteria, the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine and the range of motion findings are inconsistent with ankylosis.  Further, there is no indication that the Veteran suffered from incapacitating episodes having a total duration of at least six weeks per year in a twelve month period as required for a rating in excess of 40 percent for IVDs under former DC 5293 and current DC 5243.  Thus, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent rating of February 8, 2006, excluding the periods during which a total rating for convalescence was in effect.

B.  Radiculitis and sciatica of the right and left legs

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. The Veteran's radiculitis and sciatica of the right and left legs are each currently rated 20 percent under DC 8520 effective October 7, 2008.

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2013).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

i.  Prior to October 28, 2008

As VA regulations require that consideration be given to any associated objective neurologic abnormalities in addition to considering the orthopedic manifestations of a lumbar spine disability, the Board finds that the Veteran's radiculitis and sciatica of the right and left legs each warrant a separate 10 percent disability rating effective June 10, 2003, the date of the Veteran's claim for an increased rating for degenerative disc disease and disc herniation of the lumbar spine.

The July 2003 and December 2003 VA treatment records noted pain in the low back that radiated to the legs and tingling in the legs.  At the September 2003 VA examination, the Veteran reported stabbing pain down her right and left legs.  Private treatment records from September 2003 noted shooting pain down both legs which caused her legs to give out and a pins and needles sensation, but showed sensation was intact.  The August 2004 VA spine examination noted no sensory loss and good strength of both lower legs.

At the February 2006 VA peripheral nerves examination, the examiner diagnosed bilateral lumbar radicular symptoms and left meralgia paresthetica.  The examiner noted mild impairment of vibration in both feet and decrease pin prick in left antero-lateral thigh.  At the February 2006 VA spine examination, the Veteran reported pain down the outer aspect of the left thigh and leg, the right thigh felt hot and numb most of the time, and she experienced stabbing pain in the arch of the left foot.

At the February 2007 VA spine examination, the examiner noted numbness, paresthesias, leg or foot weakness, and falls, and pain radiating to both legs and feet, and no muscle atrophy.  On the lower extremities, vibration was 1/2 on the left and 2/2 on the right, pinprick pain was 1/2 on the left and 2/2 on the right, light touch was 1/2 on the left and 2/2 on the right, and position sense was not tested on the left and 2/2 on the right.
Resolving all reasonable doubt in the Veteran's favor, the Board finds a 10 percent rating for radiculitis and sciatica of the right leg and a 10 percent rating for radiculitis and sciatica of the left leg are warranted effective June 10, 2003, the date of the Veteran's claim for an increased rating for the degenerative disc disease and disc herniation of the lumbar spine.  The criteria for a rating in excess of 10 percent prior to October 28, 2008 have not been met as the evidence does not show moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve.  

ii.  Since October 28, 2008

After a careful review of the record, the Board finds that the Veteran's radiculitis and sciatica of the right and left legs each warrant a separate 40 percent disability rating effective October 28, 2008, the date of the VA peripheral nerves examination.  

At the October 2008 VA peripheral nerves examination, the examiner noted severe radiculitis of the sciatic nerve.  The sensory examination showed decreased vibration in the left foot, decreased pain and light touch in the left anterolateral thigh and anterolateral leg, and decreased vibration in the right foot.  The examiner noted no muscle atrophy was present.

At the June 2013 VA examination, the sensory examination showed decreased sensation on the right and left upper anterior thigh, thigh/knee, lower leg/ ankle, and foot/toes.  The examiner noted the Veteran had severe constant pain in the right lower extremity, moderate constant pain in the left lower extremity, and moderate paresthesias and/or dysesthesias and numbness in the bilateral lower extremities.  The examiner noted no muscle atrophy.  The examiner determined there was moderately severe incomplete paralysis on the right and left sciatic nerves and moderate incomplete paralysis of the left and right external popliteal nerves (common peroneal), musculocutaneous (superficial peroneal) nerves, anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, posterial tibial nerves, anterior crural (femoral) nerves, internal saphenous nerves, obturator nerves, external cutaneous nerves of the thigh, and ilio-inguinal nerves.

Resolving all reasonable doubt in the Veteran's favor, a 40 percent rating for radiculitis and sciatica of the right leg and a 40 percent rating for radiculitis and sciatica of the left leg as of October 28, 2008, the date of the VA peripheral nerves examiantion.  The criteria for a rating in excess of 40 percent have not been met as the evidence does not show severe incomplete paralysis of the sciatic nerve with marked muscle atrophy in either the right or left leg.  The October 2008 and June 2013 examiner noted no muscle atrophy was present.


ORDER

From June 10, 2003 to February 7, 2006,  an evaluation in excess of 20 percent, for degenerative disc disease and disc herniation of the lumbar spine, excluding the periods during which a total rating for convalescence was in effect, is denied.

Subject to the law and regulations governing payment of monetary benefits, a 40 percent schedular rating for degenerative disc disease and disc herniation, excluding the periods during which a total rating for convalescence was in effect, is granted effective February 8, 2006.

Subject to the regulations governing monetary awards, a separate 10 percent schedular rating for radiculitis and sciatica of the right leg is granted effective June 10, 2003.

Subject to the regulations governing monetary awards, a separate 10 percent schedular rating for radiculitis and sciatica of the left leg is granted effective June 10, 2003.

Subject to the law and regulations governing payment of monetary benefits, a 40 percent schedular rating for radiculitis and sciatica of the right leg is granted effective October 28, 2008.

Subject to the law and regulations governing payment of monetary benefits, a 40 percent schedular rating for radiculitis and sciatica of the right leg is granted effective October 28, 2008.


REMAND

In the above discussion, the Board increased the Veteran's schedular rating for degenerative disc disease and disc herniation, excluding the periods during which a total rating for convalescence was in effect, effective February 8, 2006 and granted separate 10 percent schedular ratings for radiculitis and sciatica of the left and right legs effective June 10, 2003.  In light of the Board's favorable actions, a VA medical opinion is warranted.

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for service-connected degenerative disc disease and disc herniation of the lumbar spine, excluding the periods during which a total rating for convalescence was in effect, service-connected radiculitis and sciatica of the right leg, and service-connected radiculitis and sciatica of the left leg, will also be remanded.  The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id.  

In light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must consider whether to refer the issues of whether the Veteran is entitled to extraschedular ratings for his service-connected degenerative disc disease and disc herniation of the lumbar spine, excluding the periods during which a total rating for convalescence was in effect, service-connected radiculitis and sciatica of the right leg, and service-connected radiculitis and sciatica of the left leg, alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment for his service-connected conditions.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of his conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain a VA medical opinion to evaluate the severity of his service-connected disabilities and how they have impacted his ability to work since June 2003. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions.  The examiner is asked to provide an assessment of the current nature and severity of the Veteran's disabilities.  This should include the frequency, severity, and duration of all symptoms in his daily life.  This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as concentrating, communicating, sitting, standing, walking, lifting, carrying, pushing, and pulling. 

Please articulate the reasoning underpinning all opinions.  A report of the medical opinion should be prepared and associated with the Veteran's VA claims file.

4.  Thereafter, the RO must consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.

5.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


